DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
 	Claims 1-9 are allowable. Claims 10-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 04/19/2022, is hereby withdrawn and claims 10-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Schmauder et al. (US 2014/0090443), Lahtinen (US 2009/0188364) and Lindstrom (US 6,112,568).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a lower tool oriented relative to the upper tool, the lower tool positionable by at least one second motor drive assembly along a lower positioning axis oriented perpendicular to the stroke axis. 
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 10, moving the lower tool oriented relative to the upper tool with a lower traversing movement by at least one second motor drive assembly along a lower positioning axis oriented perpendicular to the stroke axis.
 	 

Examiner’s Comment
 	(1) The amendment to claims overcome claim objections. Thus, claim objections have been withdrawn. 
 	(2) The closest prior art was Schmauder et al. The prior art show that “a planar workpiece processing machine” (abstract) comprising: “an upper tool” (11) moveable along a stroke axis by “an upper stroke drive device” (13) in a first direction of a planar workpiece to be processed and in a second, opposite direction, “the upper tool” (11) positionable by “at least one first motor drive assembly” (para.0029, i.e., a motorized drive which is not shown in detail and para.0030, 17) along “an upper positioning axis” (an imaginary vertical axis 14) running perpendicular to “the stroke axis” (an imaginary horizontal axis of 17); “a lower tool” (9) oriented relative to “the upper tool” (11); “a machine frame” (3, 4 and 6 pointed at the machine frame), “a controller” (a numerical control unit 15) “configured to control the first motor drive assembly to move the upper tool” (para.0029, i.e., The stroke axis 14 extends in the direction of the z axis of the coordinate system of a numerical control unit 15 of the punching press 1.  The stroke drive device 13 can be moved perpendicularly relative to the stroke axis 14 along a positioning axis 16 in the direction of a double-headed arrow) “along the upper positioning axis with an upper traversing movement, wherein the upper tool is controllable with the upper traversing movement along the upper positioning axis and an upper stroke movement along the stroke axis in a superposed manner” (para.0029, During movements of the stroke drive device 13 along the positioning axis 16, the punching die 9 and the workpiece support 8 are moved synchronously with the stroke drive device 13 by a motorized drive which is not shown in detail.  A stroke drive device is also conceivable for the punching die 9).  However, Schmauder et al. is silent regarding the above claim limitations. 
 	Lindstrom teaches the workpiece processing machine having an upper motor and lower motor 4 for moving tools 34 and 36 via the drive assembly 20 and 22. However, Lindstrom is silent regarding the upper traversing movement of the upper tool along the upper positions axis and the lower traversing movement of the lower tool along the lower positioning axis are controllable independently of one another and an upper stoke movement along the stroke axis in a superposed manner.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761